Jaggard, J.
I concur. I take full measure of responsibility of writing the opinion in Schumacher v. Board of Commrs. of Wright County, 97 Minn. 74, 105 N. W. 1125. Later investigation into and a fuller comprehension of the drainage ditch law has convinced me that this court was mistaken in following its earlier precedents in refusing generally to grant an injunction in the early stages of a ditch assessment proceeding. In,particular, the absence in the ditch proceedings of anything resembling a “revolving fund” usual in local assessments and the admitted necessity of paying all expenses in ditch proceedings out of the ditch assessments levied render it essential that the validity of the proceedings should be clearly determined before any liabilities have been incurred. The issuance of an injunction therefore ought to be subject to no artificial restrictions, but only to those imposed by the circumstances of each case. The early rule on this subject in local assessment proceedings has, moreover, operated disadvantageous^ and sometimes even disastrously. The court is at liberty in ditch proceedings to apply the rule which will operate best. There may easily be cases in.which injunctions should be granted, in addition to the other remedies referred to in the opinion in chief. See, for example, Fraser v. Mulany, 129 Wis. 377, 109 N. W. 139.